              Case 1:18-cv-05784-AT Document 50 Filed 09/21/20 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

JOHN ACE JONES,                            )
INDIVIDUALLY AND ON BEHALF                 )
OF ALL OTHERS SIMILARLY                    )
SITUATED,                                  )
                                           )
         Plaintiff,                        ) Case No.: 1:18-cv-05784-AT-CCB
                                           )
v.                                         )
                                           )
FINANCIAL ASSET                            )
MANAGEMENT SYSTEMS, INC.,                  )
                                           )
         Defendant.                        )

                                  Notice of Settlement
         Plaintiff JOHN ACE JONES hereby notifies the Court the parties have

reached a settlement and requests all deadlines be stayed for the parties to

consummate said settlement. Plaintiff shall notify the Court of any issues

consummating the settlement or file an appropriate dismissal within 45 days.

        Submitted September 21, 2020.

                                                    DANIELS LAW LLC

                                                    /s/Ronald Edward Daniels
                                                    Ronald Edward Daniels
                                                    Georgia Bar No.: 540854
P.O. BOX 4939
Eastman, GA 31023
478.227.7331 (t)
478.352.0173 (f)
ron@dlawllc.com

Page 1 of 2
02165-Jones
              Case 1:18-cv-05784-AT Document 50 Filed 09/21/20 Page 2 of 2




                                  Certificate of Service

         I hereby certify that I electronically filed the foregoing with any exhibits with

the Clerk of the Court using the CM/ECF system which will send notification of

such filing to any counsel of record registered on the CM/ECF system.


        Submitted September 21, 2020.

                                                        DANIELS LAW LLC

                                                        /s/Ronald Edward Daniels
                                                        Ronald Edward Daniels
                                                        Georgia Bar No.: 540854
P.O. BOX 4939
Eastman, GA 31023
478.227.7331 (t)
478.352.0173 (f)
ron@dlawllc.com
rondanielslaw.com




Page 2 of 2
02165-Jones
